UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                              :
                                                       :   ORDER
                                                       :
v.                                                     :   S2 14 CR 768-8 (VB)
                                                       :
KEVIN WILTSHIRE,                                       :   20 CV 630 (VB)
                  Defendant.                           :
------------------------------------------------------x

       By letter dated June 8, 2021, the government has advised the Court that (i) in light of the
Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), the government will
not oppose defendant Kevin Wiltshire’s pending motion pursuant to 28 U.S.C. § 2255 to vacate
his conviction on Count Two, which charges a violation of 18 U.S.C. § 924(c), and (ii) the
government will consent to the vacatur of defendant’s conviction on Court Two at the time of
defendant’s resentencing on Counts One and Four. Accordingly, the Court will schedule a
resentencing hearing, at which defendant’s conviction on Count Two will be vacated, the
sentence on all counts will be vacated, and defendant will be resentenced on Counts One and
Four only.

        Accordingly, resentencing in this case is scheduled for September 1, 2021, at 11:00
a.m., to be held in person at the Courthouse in White Plains. Defendant’s sentencing submission
shall be submitted by August 18, 2021. The government’s sentencing submission shall be
submitted by August 25, 2021.

       In light of the foregoing, the Probation Department is directed to prepare a supplemental
presentence investigation report as promptly as possible.

Dated: June 8, 2021
       White Plains, NY
                                                      SO ORDERED:



                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
